DETAILED ACTION
This office action is in response to Applicant’s communication of 12/9/2020. Amendments to claims 1 and 17 have been entered.  Claims 1-32 are pending and have been examined.  The rejections and response to arguments are stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is directed to a process and claim 17 is directed to a system, e.g. machines performing the process; Step 1-yes.
Additionally, under step 2A prong 1, the claims recite a series of steps for authenticating and performing a currency transfer request which is a fundamental economic practice and commercial or legal interaction and thus grouped as Certain Methods of Organizing Human Activity.  Authenticating a request to transfer currency is a most prevalent risk mitigated commercial interaction in the area of business and commerce. 
(a) receiving, ……, the digital property remittance request …… (b) verifying, ……, …… the sender's telephone number with an international mobile subscriber identity (IMSI) associated with the sender; and (c) submitting, ……, after verification, the digital property remittance request …… for recording and validating the digital property remittance request …….” Receiving and validating a financial currency request such as for the payment for services is an abstract idea.  
	These limitations recite a process that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice and commercial or legal interaction and therefore Certain Methods of Organizing Human Activity grouping but for the recitation of generic computer components. That is, other than the nominal recitation of a telephone “device” programmed with a “virtual wallet”, a “telecom carrier”, i.e. a server, and a “distributed transaction consensus network” there is nothing in the claim elements which takes the claim out of Certain Methods of Organizing Human Activity grouping. 
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites using computing devices, i.e. processors with memory suitably programmed, e.g. a telephone “device” programmed with a “virtual wallet”, a “telecom carrier”, i.e. a server, and a “distributed transaction consensus network” to perform the steps of receiving, verifying and submitting. The computing elements are recited at a high-level of generality (i.e., as generic computers with processors and memory suitably programmed to perform the generic computer functions) such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see 
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a telephone “device” programmed with a “virtual wallet”, a “telecom carrier”, i.e. a server, and a “distributed transaction consensus network” to perform the receiving, verifying and submitting steps amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f), adding insignificant extra-solution activity to the judicial exception, e.g. data gathering and data transmission of a result, see MPEP 2106.05(g) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h). Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
(a) receiving, ……, the digital property remittance request …… (b) verifying, ……, …… the sender's telephone number with an international mobile subscriber identity (IMSI) associated with the sender; and (c) submitting, ……, after verification, the digital property remittance request …… for recording and validating the digital property remittance request …….” is considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).  Receiving a request for a currency transfer, analyzing and validating specific received information in order to submit said request to the distributed network  for recording and validating is a business practice. Furthermore, the insignificant extra-solution activity claimed such as the receiving and sending of information is akin to the well-understood, routine and conventional computing activity such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); see MPEP 2106.05(d)(II).
Applicant has leveraged cryptography of a virtual wallet, an IMSI number of a telephone device and a distributed network, i.e. blockchain technology, to perform the abstract idea in both claim1 and 17.  
Dependent claims 2-16 and 18-32 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
For instance, claims 2 and 18 merely define the telecom carriers as being the same for the recipient and sender.  Claims 3 and 19 merely defines information contained in the transfer request. Claims 4, 5, 6, 20, 21 and 22 merely describe an icon, i.e. soft icon, for selecting to launch the process.  Claims 7 and 23 merely recite that the telephone device is authenticated by verifying the telephone number via the SIM card of the device.  This is not a novel or inventive concept.  Claims 8, 9, 24 and 25 merely defines the currency being transferred.  Claims 10 and 26 merely describes receiving information to authenticate a user.  Claims 11 and 27 merely list well-known types of information to be authenticated.  Claims 12 and 28 merely describe receiving a service.  Claims 13 and 29 merely describe that the service received is based on an agreement, i.e. a contract or mutual understanding.  Claims 14 and 30 merely define the property as having a time component.  Claims 15 and 31 merely define that there is a predetermined condition only allows the specific wallets to communicate with other specific wallets.  Claims 16 and 32 merely recite that only specific merchants can realize specific value of the digital property.     
Clearly, the additional recited limitations in the dependent claims only refine the abstract idea of a series of determining transaction authorization further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps for authenticating and performing a currency transfer request) on one or more 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.

Response to Arguments
Applicant’s arguments, see the Remarks, filed 12/9/2020, with respect to the objection to claim 1 have been fully considered and are persuasive.  The objection to claim 1 has been withdrawn. 
Applicant’s arguments, see the Remarks, filed 12/9/2020, with respect to the 35 U.S.C. 112(b) rejection of claims 17-32 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 17-32 has been withdrawn. 
Applicant’s arguments, see the Remarks, filed 12/9/2020, with respect to the 35 U.S.C. 103 rejection of claims 1-32 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 17-32 has been withdrawn. 
	Further search and consideration produced the following, however, it would not have been obvious to combine the disparate elements of these disclosures:
Yoo et al. (US 8,583,496) discloses transactions via mobile communication devices and associating a phone number and an account identifier of the user.  The transactions are with respect to payment of funds via a telecommunications carrier of the phone number.
	Davis et al. (US 9,159,055) discloses “As another example, device-identifier acceptor module 104 may accept from a wireless communications service 222 an IMSI from a SIM card for a
mobile phone, the IMSI corresponding to a billing account for a subscriber of the wireless communications service 222.”, see col.16, lines 3-7.
	Kasper (US 9,875,510) discloses “…a peer-to-peer consensus system and method for achieving consensus in tracking transferrable digital objects. The system achieves consensus on a shared ledger between a plurality of peers and prevents double spending…”, see Abstract.

Applicant’s arguments, see the Remarks, filed 12/9/2020, with respect to the 35 U.S.C. 101 rejection of claims 1-32  have been fully considered but they are not persuasive. 
On page 17 of the Remarks, Applicant argues “The method and system for processing a digital property remittance request disclosed in the present application significantly improve the security of a digital property remittance and simplify the entity required for processing the digital property remittance.”.  On page 20, Applicant argues “In particular, the claimed invention recites specific innovative features of the approach combining mobile identity authentication using IMSI and the blockchain-based validation using cryptography technology and thus prevents extra spending in equipment and significantly enhance transaction security and operational efficiency.”  Examiner respectfully disagrees with these arguments.
	The claims are directed to performing a currency transfer request of which Applicant has applied to generic computing elements and known technology in the manner that said technology was designed to operate.  For example, using a specific device identifier such as an IMSI is not a October 2019 Update: Subject Matter Eligibility guidance which states “Note, a specific way of achieving a result is not a stand-alone consideration in Step 2A Prong Two. However, the specificity of the claim limitations is relevant to the evaluation of several considerations including the use of a particular machine, particular transformation and whether the limitations are mere instructions to apply an exception.65 If the claim integrates the judicial exception into a practical application based upon evaluation of these considerations, the additional limitations impose a meaningful limit on the judicial exception, and the claim is eligible at Step 2A.”  Applicant has generally linked the use of the abstract idea to known technologies and not in any manner other than what these technologies were designed to be used.
	Also, the improvements mentioned such as efficiency and less equipment cost are not realized in the claims nor in the specification.  Again, he October 2019 Update: Subject Matter Eligibility discloses “The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of 
On page 21 of the Remarks, Applicant argues “Thus, the present invention presents specific, unconventional and technological apparatuses through the approach combining mobile identity authentication and distributed transaction consensus network (such as blockchain) based validation and simplified network topology to achieve highly secure transactions of digital property remittance and results in a significant cost reduction for the framework of conducting the digital property remittance.”  Examiner respectfully disagrees.
	The steps of the claims, taken individually or as an ordered combination, have already been identified (in the rejection) as corresponding to an abstract idea. The additional elements in the claims are a telephone “device” programmed with a “virtual wallet”, a “telecom carrier”, i.e. a server, and a “distributed transaction consensus network” to perform the receiving, verifying and submitting to execute the claimed steps.  The specification discloses “As shown in FIG. 8, each node usually comprises a processor to perform calculations and execute programs; a memory to store software, programs, and data; a display to communicate with users; an input/output component15 to communicate with users and other devices, and a network component to connect with network via wiring or wireless channels.” and “A distributed ledger is essentially a digital property database or data structure that can be shared across a distributed transaction consensus network of multiple nodes in various sites, geographies or institutions. All nodes within the network can have their own identical copy of the ledger. Any changes to the ledger are reflected in all copies in minutes, or in some cases, seconds. The security and accuracy of the digital properties stored in the ledger are maintained30 cryptographically through the use of keys and signatures to control who can do what within the distributed ledger. In an embodiment, a blockchain data structure is used for a distributed ledger.” The claims at issue do not require any 
 In light of the Alice decision and the guidance provided in the 2019 PEG, the features listed in the claims, are not considered an improvement to another technology or technical field, or an improvement to the functioning of the computer itself. At best, these features may be considered to be a business solution, using computers, to a problem of performing a currency transfer request. The alleged benefits that Applicants tout are due to business decisions, using computers, rather than any improvement to another technology or technical field, or an improvement to the functioning of the computer itself. By relying on computing devices to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 “use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). As discussed in the rejection above, the components of the instant system, when taken alone, each execute in a manner conventionally expected of these components.  At best, Applicant has claimed features that may improve an abstract idea.  However, an improved abstract idea is still abstract, (SAP America v. Investpic *2-3 (‘“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89-90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea.”’
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that the claimed telephone “device” programmed with a “virtual wallet”, “telecom carrier”, i.e. a server, and “distributed transaction consensus network” are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. The alleged advantages that Applicant touts do not concern an improvement in computer capabilities but instead relate to an alleged improvement in performing a currency transfer request, for which a computer is used as a tool in its ordinary capacity.
In summary, the computer technology is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high Mayo, 132 S. Ct. at 1294, 1297, 1300).  The addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence the claims do not recite significantly more than an abstract idea.
For these reasons and those stated in the rejections above, rejection of claims 1-32 under 35 U.S.C. 101 is maintained by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451.  The examiner can normally be reached on 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        4/16/2021